      Case 1:20-cr-00021-MN Document 4 Filed 04/23/20 Page 1 of 1 PageID #: 10
                                              U.S. Department of Justice

                                                       United States Attorney=s Office
                                                       District of Delaware

                                                       Hercules Building                      (302) 573-6277
                                                       1313 N. Market Street, Suite 400   FAX (302) 573-6220
                                                       P.O. Box 2046
                                                       Wilmington, Delaware 19899-2046


                                                       April 23, 2020


The Honorable Maryellen Noreika
United States District Court
J. Caleb Boggs Federal Building
844 King Street
Wilmington, DE 19801

         Re:    United States v. Pengcheng Lv, Criminal Action No. 20-21-MN

Dear Judge Noreika:

Pursuant to the Court’s Oral Order dated April 17, 2020, regarding the upcoming change of plea
hearing, the parties jointly respond as follows. The government requests that a change of plea
hearing be held by video, and the Defendant consents to proceed via video. All parties and counsel
are available to attend a video proceeding on any of the following Thursdays in May: May 7, 14,
21, or 28. Should those dates be inconvenient to the Court, counsel will work together to find
additional availability.

Counsel remain available at the Court’s convenience to answer any questions or address any
concerns.


                                                    Respectfully submitted,

                                                    DAVID C. WEISS
                                                    United States Attorney


                                             BY:    /s/ Laura D. Hatcher
                                                    Laura D. Hatcher
                                                    Assistant United States Attorney


cc:      Peter Zeidenberg, Esq.




                                                1
